Title: To Alexander Hamilton from Ephraim Blaine, 21 October 1794
From: Blaine, Ephraim
To: Hamilton, Alexander


Bedford [Pennsylvania] 21st. Octr. 1794
Sir
As they army are to March in two Collums, and the Quarter Master Genl takes the Immediate charge of the right wing I conclude my Services will be no longer Necessary, and the Quarter Master Genl can have the Assistance of the Quartermaster General of the State with his Deputies who are Numerous and I presume if well managed will be Sufficient therefore I beg leave to inform you that I shall have nothing further to do with this business after this day and too-morrow. I shall use every Exertion to lay in Sufficient Supplies at the first Encampment from this place, also take charge of the Magazines of Forrage at Ryans upon the Penna. road to Carlisle which I presume will be the route the right Collum of they army will retun. There is three thousand Bushls. of Oats purchased by One of my Deputies in the Glades which will be Colected at the most Convenient places where the troops are to Encamp.
Was I disposed to serve as a Deputy in any of Staff department of the army, no One Sooner than Genl. Miller—but I think my Exertions and Knowledge of the County Merrited more, I [am] at Ryans thirteen Miles west of Bedford upon the Penna. Road to Carlisle.
